HARPER, J.
The Assistant Attorney General moves to dismiss this appeal on the ground that the recognizance is not sufficient to confer jurisdiction upon this court, in that the same does not recite that the appellant was convicted of a misdemeanor, nor does it state the amount of the punishment imposed by the verdict of the jury, as required by the statute. An inspection of the recognizance shows that it is defective in this respect.
Therefore the motion is sustained, and the appeal is accordingly dismissed.